 In the Matter of BONAFIDE MILLS, INC.andINTERNATIONAL BRoTIIER-HOOD OF PULP; SULPHITE & PAPER MILL WORKERS, (A. F. L.)Case No. R-3800.-Decided May 29,194fJurisdiction:linoleum manufacturing industryInvestigation and Certification of Representatives:existence of question : dis-° pute as to unit, election necessary.Unit kppropriate for Collective Bargaining:all production and maintenanceemployees at one of Company's plants, including Boiler Room employees, butexcluding supervisory and office :Yid clerical workers; in view of the extentof employee self-organization and other circumstances, plant-wide unit foundappropriate rather than Company-wide unitMr. Robert E. Greene,for the Board.Mr. Robert J. Stewart,ofWinthrop,Maine,andMr. I. ArnoldHimber,of New York City, for the Company.Mr. Fred TV. Morris,of Madison, Maine, for the A. F. L.Mr. Robert E. Tillman,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by International Brotherhood of Pulp,Sulphite & Paper Mill Workers, (A. F. L.), herein called the A. F. L.,alleging that a question affecting commerce had arisen concerning -the representation of employees of Bonafide Mills, Inc., Lisbon, Maine,;herein called the Company, the National Labor Relations Board pro-vided for an appropriate hearing upon due notice, before Charles E.Persons, Trial Examiner.Said hearing was held at Lisbon Falls,Maine, on May 4, 1942. The Company and the A. F. L. appeared,participated, and were afforded full opportunity to be heard, toexamine and cross-examine witnesses, and to introduce evidence bear-ing on the issues.The Trial Examiner's rulings, made at the hearing,are free from prejudicial errors and are hereby affirmed.41 N. 1, R B, No 98491 492DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the entire record in the case, the Board makes the following:FINDINGS OFFACTI. THE BUSINESS OF THE COMPANYBonafide Mills, Inc., a Maine corporation with its principal execu-tive offices located in New York City, is engaged, in the manufacture,sale, and distribution of linoleum.It owns and operates two plants,one located at Winthrop, Maine, herein called Winthrop, and the otheratLisbon,Maine, herein called Lisbon.The Company maintainsstorage warehouses in Brooklyn, New York; Pittsburgh, Pennsyl-vania;Detroit,Michigan; Chicago, Illinois; and at other points.The principal raw materials used at the plants are burlap, asphaltsaturated felt, linseed oil, resin, soy-bean oil, cork, wood flour, color,and fillers, 95 percent of which is shipped to the plants from foreigncountries and States other than Maine.The value of such materialspurchased annually is in excess of $500,000.The value of the finishedproducts manufactured at the Company's two plants annually is inexcess of $1,000,000, of which approximately 95 percent is sold anddelivered to points outside the State of Maine.'The Company admitsthat it is engaged in commerce, within the meaning of the NationalLabor Relations Act.H. THE ORGANIZATION INVOLVEDInternational Brotherhood of Pulp, Sulphite & Paper Mill Workers,(A. F. L.), is a labor organization admitting to membership employeesof the Company.III. THE QUESTION CONCERNING REPRESENTATIONAfter a series of meetings between the Company and the A. F. L.,the Company refused to enter into a collective bargaining contractwith the A. F. L. upon the basis of a unit confined to the Lisbonplant.A statement of the Regional Director introduced in evidence at thehearing indicates that the A. F. L. represents a substantial numberof employees in the unit hereinafter found appropriate.2iThe abovefindings are based upon the Board'sdecisioninMatter of BonafideMills,Inc.andInternational Brotherhoodof Pulp,Sulphite andPaper Mill Workers (A F. L.),38N L. R. B. 661,pursuanttoa stipulation of the partiesentered into at theheatingzThe RegionalDirector stated that the A. F. L. hadsubmitted 103 cards of recentspecified dates to him;and that allthe cards bore apparentlygenuine original signatures.Evidence at the hearing indicatesthat thesecards are confined to employees of the Lisbonplant,'which on March 28, 1'042, had approximately 148 production and maintenanceemployees. BONAFIDE MILLS, INC.493We find, that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITcThe A. F. L. requested a unit of all production and maintenanceemployees at the Lisbon plant, excluding supervisory, office and cleri-cal workers, and watchmen.The Company'contended that employeesof its two plants should be in a single unit. In support of its con-tention, the Company pointed out the identity of management ofthe two plants and further stated that all materials used at theLisbon plant are first processed, prepared, and the base made at theWinthrop plant, and that if the latter plant ceases operation, theformer would, of necessity, be compelled to do likewise.The A. F. L.'s position is that its parent organization follows a_policy ' of establishing a local in each town where a mill is locatedand does not set up locals having jurisdiction over two or more towns.The A. F. L. also contended that while similar problems might existat the two plants, still it would be inconvenient for the members of alocal to meet if membership were divided between two towns.Witnesses for the A. F. L. gave uncontradicted testimony thatno attempt had been made to organize the Winthrop plant. In adecision issued January 29, 1942,3 the Board dismissed a complaintagainst the Company (issued on charges filed by the A. F. L ), onthe ground that the Company had reasonably and in good faithrefused to bargain with the A. F. L. because of a disagreement overwhether the unit should be plant-wide (Lisbon plant), or Company-wide.The A. F. L. began organizing at the' Lisbon plant in May1940.There have been no transfers of production workers 'between theplants.Certain mechanics did go from Winthrop to perform main-tenance work at the Lisbon plant, such as installing pipes and erectingmachinery, but when that work was completed, they returned toWinthrop.In view of the extent of employee self-organization and the othercircumstances presented herein, we are of the opinion that at thistime an appropriate unit should comprise only the Lisbon plant.4The A. F. L. would exclude supervisory employees; the Companytook no position as to them.The Lisbon plant has three superintend-See footnote 1,supra.'It should be noted that in the earlier decision(see footnote 1,supra)the Boarddid not hold that the unit proposed was inappropriate,but merely that the Company'sdisagreement as to unit wasbona fide. 494DECISIONS OF NATIONAL LABOR RELATIONS BOARDents.Below them is a category of 11 General Foremen, all of whomsupervise the men under them and have power to recommend hiringand discharging.We shall exclude the superintendents and GeneralForemen from the unit as being supervisory employees.The A.,F. L. would exclude watchmen; the Company again tookno position.The manager of the Company stated that watchmenare listed on the pay roll under Boiler Room; and that the employeesso listed perform both the functions of tending the boilers and cir-culating about the plant.Because these employees spend a substan-tial part of their time in maintenance work, we shall include themin the unit.We find that all production and maintenance employees at theLisbon plant, including Boiler Room employees, but excluding super-visory and office and clerical workers, constitute a unit appropriatefor the purposes of collective bargaining within the meaning ofSection 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by means of an election by secret ballot, amongthe employees in the appropriate unit who were employed during thepay-roll period immediately preceding the date of our Direction ofElection, subject to the limitations and additions set forth therein.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tionsAct, 49 Stat. 449, and pursuant to Article III, Section 8, ofNational Labor Relations Board Rules and Regulations-Series 2, asamended, it is herebyDIRECTED that, as part of the investigation ordered by the Boardto ascertain representatives, for the purposes of collective bargainingwith Bonafide Mills, Inc., Lisbon, Maine, an election by secret ballotshall be conducted as early as possible, but not later than thirty (30)days from the date of this Direction of Election, under the directionand supervision of the Regional Director for the First Region, actingin this matter as agent for the National Labor Relations Board, andsubject to Article III, Section 9, of said Rules and Regulations, amongall employees of the Company in the unit found appropriate in Sec-tion IV, above, who were employed during the pay-roll period imme-diately preceding the date 'of this Direction of Election, includingemployees who did not work during such pay-roll period because they BONAFIDE MILLS, INC.495were ill or on vacation or in the active military service or trainingof the United States, or temporarily laid off, but excluding thoseemployees who have, since quit or been discharged for cause, todetermine whether or not they desire to be represented by Interna-tional Brotherhood of Pulp, Sulphite & Paper Mill Workers, (A. F.L.), for the purposes of collective bargaining. In the Matter of BONAFIDE MILLS, INC.andINTERNATIONAL BROTHER-'HOOD OF PULP, SULPHITE& PAPERMILL WORKERS,(A. F. L.)Case No. R-3800ORDER GRANTING MOTIONJune W11942The Board having, on May 29, 1942, issued a Decision and Direc-tion of Election 1 in the above-entitled case, and, thereafter, Inter-nationalBrotherhood of Pulp, Sulphite L Paper MillWorkers(A. F. L ), having filed a "Motion to Withdraw Petition," and theBoard hav-mg duly considered the matter,IT Is HEREBY ORDERED t hat the aforesaid motion be, and it hereby is,granted, and that the case be, and it hereby is, closed.,141 N I. R A 491.41 N LIt.B.,No. 98a.496